Filed 10/29/13 P. v. Smith CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E059016

v.                                                                       (Super.Ct.No. FSB09351)

STEVIE JERRY SMITH,                                                      OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Michael A. Smith,

Judge. (Retired Judge of the San Bernardino Super. Ct. assigned by the Chief Justice

pursuant to art. VI, § 6 of the Cal. Const.) Affirmed.

         Leslie A. Rose, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                 PROCEDURAL HISTORY

       On March 12, 1996, a jury convicted defendant and appellant Stevie Jerry Smith

of sodomy by force (count 1 – Pen. Code, § 286, subd. (c)),1 three counts of anal

penetration with a foreign object (counts 2-4 – § 289, subd. (a)), and kidnapping for

sexual purposes (§§ 207, subd (a), 208, subd. (d)).2 Additionally, allegations defendant

committed the sexual offenses with the use of a handgun were found true (§§ 12022.3,

subd. (a), 12022.5). Finally, allegations defendant suffered two prior serious felony

strike convictions (§ 667, subd. (a)(1)) and four prior prison terms (§ 667.5) were also

found true. The court originally sentenced defendant to an aggregate term of 195 years to

life; however, on appeal, we reduced defendant’s sentence to 156 years to life by staying

imposition of punishment on count 5.3

       On December 26, 2012, defendant filed a letter in the superior court seeking

resentencing pursuant to section 1170.126. On May 22, 2013, the court denied

defendant’s request, finding he was ineligible for resentencing because his commitment

offenses were violent sexual crimes perpetrated with a firearm.

       Upon defendant’s request, this court appointed counsel to represent him. Counsel

has filed a brief under the authority of People v. Wende (1979) 25 Cal.3d 436 and Anders

       1   All further statutory references are to the Penal Code.

       2 We take judicial notice of our opinion in case No. E018184, defendant’s appeal
from his original conviction and judgment.

       3 The abstract of judgment from the resentencing pursuant to our opinion appears
to more accurately reflect a sentence of 154 years to life.


                                               2
v. California (1967) 386 U.S. 738 [87 S.Ct. 1396, 18 L.Ed.2d 493], setting forth a

statement of the case, a summary of the facts, and potential arguable issues, and

requesting this court to conduct an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have independently reviewed the record for potential error and find no arguable issues.

                                     DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                               RAMIREZ
                                                                                     P. J.
We concur:



RICHLI
                          J.



CODRINGTON
                          J.




                                             3